DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive. Applicant argues the art of record does not teach the claimed device and the claims as amended are novel, non-obvious and otherwise patentable.  It appears that Applicant recited the limitations of amended claim 1, but has not stated how the claims as amended differ from the cited art. Hence, the arguments are not persuasive. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon et al. US 2003/0208159.

Ignon teaches the handpiece in Figure 8 can be implemented in the system of Figure 6 in place of handpiece 63/63a/122/372 (paragraph 0062) and elements from the embodiments by be combined (paragraphs 0097, 0099).  Thus, the examiner uses the embodiments of 3-8 and 12-16 to meet the claim limitations.

As to claim 21, Ignon teaches a device 100/120/220/320 for treating a skin surface, comprising:

a handpiece 63a/122/320 comprising a tip 90/153/157 positioned along a distal end of the handpiece 122/372 (Figures 5-8, 15, and 16; paragraphs 0058, 0063);



the at least one delivery conduit 61/87 is positioned, at least partially, within the main body portion of the handpiece 63/122 (Figures 4-8; paragraphs 0054-0055, 0058);

at least one waste conduit 67a/67 for removing spent treatment material and/or other
debris from the tip (paragraphs 0055, 0057), wherein the at least one waste conduit is configured to be placed in fluid communication with a vacuum source 65/80 (Figures 3 and 4);

Ignon teaches and embodiment where the housing comprises a lateral slot (recess) large enough to insert and remove the treatment material container (Figure 15; paragraph 0067).  It would have been obvious to provide a recess for inserting and removing the treatment container since Ignon teaches the elements of the embodiments may be combined for easy assembly and disassembly (paragraphs 0094, 0097).  The lateral slot shown in Figure 15 extending to an exterior of the handpiece 320 and the exterior is located between a distal end 372 and a proximal end near notation 370 (Figure 16) of the handpiece 320 (Figure 15). 

Ignon further teaches a flow control feature 81 positioned on or within the handpiece and configured to enable a user to regulate a flowrate of treatment material through the at least one delivery conduit to the tip (paragraphs 0008, 0058).

As to claim 22, the at least one waste conduit 67a/67 is positioned at least partially within an interior of the handpiece (Figures 3, 8; paragraphs 0054-0055, 0057).

As to claim 23, the treatment material container comprises a vial or other cartridge 72/139/139c (Figures 5-8, 15, 16; paragraph 0010, 0058, 0062, 0067).

As to claim 24, the treatment material container is configured to releasably lock within the recess where sealing elements 376 are provided around the slot/recess 374 to form a seal with inserted cartridge 139c (paragraph 0067).

As to claim 25, Ignon further teaches the device comprises a spike or other piercing member 76 (paragraph 0058, Figure 5), the spike or other piercing member 76 being configured to penetrate a portion of the treatment material container to place the contents of the treatment material container in fluid communication with the at least one delivery conduit – where Ignon teaches the needle penetrates a membrane 74 which seals the treatment container 72.

As to claim 26, the flow control feature 81 comprises an adjustable valve 83 (paragraph 0058).

As to claim 27, the flow control feature 81 is rotatable – where Ignon teaches an external knob 83 (paragraph 0058).


As to claim 28, the recess 374 is configured to receive a treatment material container having a circular cross-sectional area cartridge (Figures 15 and 16; paragraph 0067).

As to claim 29, Ignon teaches a device 100/120/220/320 for treating a skin surface, comprising:

a handpiece 63a/122/372 comprising a tip 90/153/157 positioned along a distal end of the handpiece 122/372 (Figures 5-8, 15, and 16; paragraphs 0058, 0063);

at least one delivery conduit 61/87 (Figures 3 and 5) for delivering a treatment material to the tip (paragraphs 0054, 0058), wherein

the at least one delivery conduit 61/87 is positioned, at least partially, within the handpiece 63/122 (Figures 4-8; paragraphs 0054-0055, 0058);

Ignon teaches and embodiment where the housing comprises a lateral slot (recess) large enough to insert and remove the treatment material container (Figure 15; paragraph 0067).  It would have been obvious to provide a recess for inserting and removing the treatment container since Ignon teaches the elements of the embodiments may be combined for easy assembly and disassembly (paragraphs 0094, 0097). 

Ignon further teaches a flow control feature 81 positioned on or within the handpiece and configured to enable a user to regulate a flowrate of treatment material through the at least one delivery conduit to the tip (paragraphs 0008, 0058).

As to claim 30, the treatment material container comprises a vial or other cartridge 72/139/139c (Figures 5-8, 15, 16; paragraph 0010, 0058, 0062, 0067).

As to claim 31, the treatment material container is configured to releasably lock within the recess where sealing elements 376 are provided around the slot/recess 374 to form a seal with inserted cartridge 139c (paragraph 0067).

As to claim 32, Ignon further teaches the device comprises a spike or other piercing member 76 (paragraph 0058, Figure 5), the spike or other piercing member 76 being configured to penetrate a portion of the treatment material container to place the contents of the treatment material container in fluid communication with the at least one delivery conduit – where Ignon teaches the needle penetrates a membrane 74 which seals the treatment container 72.

As to claim 33, the flow control feature 81 comprises an adjustable valve 83 (paragraph 0058).

As to claim 34, the flow control feature 81 is rotatable – where Ignon teaches an external knob 83 (paragraph 0058).

As to claim 35, Ignon teaches a device 100/120/220/320 for treating a skin surface, comprising:

a handpiece 63a/122/372 (Figures 5-8, 15, and 16; paragraphs 0058, 0063);

at least one delivery conduit 61/87 (Figures 3 and 5) for delivering a treatment material to a distal end of the handpiece (tip) (paragraphs 0054, 0058)  and partially, within the handpiece 63/122 (Figures 4-8; paragraphs 0054-0055, 0058);

Ignon teaches and embodiment where the housing comprises a lateral slot (opening/recess) large enough to insert and remove the treatment material container (Figure 15; paragraph 0067).  It would have been obvious to provide an opening/recess for inserting and removing the treatment container since Ignon teaches the elements of the embodiments may be combined for easy assembly and disassembly (paragraphs 0094, 0097). 

Ignon further teaches a flow control feature 81 positioned on or within the handpiece and configured to enable a user to regulate a flowrate of treatment material through the at least one delivery conduit to the distal end of the handpiece (paragraphs 0008, 0058).


As to claim 36, the treatment material container comprises a vial or other cartridge 72/139/139c (Figures 5-8, 15, 16; paragraph 0010, 0058, 0062, 0067).

As to claim 37, the treatment material container is configured to releasably lock within the recess where sealing elements 376 are provided around the slot/recess 374 to form a seal with inserted cartridge 139c (paragraph 0067).

As to claim 38, Ignon further teaches the device comprises a spike or other piercing member 76 (paragraph 0058, Figure 5), the spike or other piercing member 76 being configured to penetrate a portion of the treatment material container to place the contents of the treatment material container in fluid communication with the at least one delivery conduit – where Ignon teaches the needle penetrates a membrane 74 which seals the treatment container 72.

As to claim 39, the flow control feature 81 comprises an adjustable valve 83 (paragraph 0058).

As to claim 40, the flow control feature 81 is rotatable – where Ignon teaches an external knob 83 (paragraph 0058).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 22 of U.S. Patent No. 8814836. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a specific type of treatment material

 Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, and 14 of U.S. Patent No. 9642997. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a specific type of treatment material

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10556097. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a specific type of treatment material

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781